NO. 07-09-0131-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 10, 2009

______________________________



DEBBIE BARTHOLOMEW, APPELLANT



V.



ANNE COSPER, APPELLEE

_________________________________



FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2008-543,498; HONORABLE RUBEN REYES, JUDGE

_______________________________





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

ON MOTION TO DISMISS

Appellant, Debbie Bartholomew, has filed a motion to dismiss this appeal because she no longer wishes to pursue it.  No decision of this Court having been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  
Tex. R. App. P. 42
.1(a)(1).  All costs related to this appeal are assessed against appellant.  If dismissal will prevent appellee from seeking relief to which she would otherwise be entitled, the Court directs appellee to file a timely motion for rehearing.  No motion for rehearing from appellant will be entertained.

Mackey K. Hancock

           Justice			wever, the motion now pending before this Court does not identify any current deadlines; does not include the party’s name, last known address, or telephone number; does not state that a copy of the motion was delivered to the party; and does not state that the party was notified of the right to object to the motion.  
See
 
Tex. R. App. P
. 6.5(a).  Because the motion fails to comply with the requisites of the rule, we deny the motion.

We do, however, note that the trial court retains authority over the appointment of counsel for appellant.  
See
 
Enriquez v. State
, 999 S.W.2d 906, 908 (Tex.App.–Waco 2000, pet. ref’d).  Any request for clarification of appointed counsel’s continuing role in this appeal is properly directed initially to the trial court.  Appellant is directed to supplement the appellate record with the appropriate documentation of any further action taken by the trial court with respect to appointed counsel.

The Motion for Withdrawal of Counsel is denied.



Per Curiam





Do not publish.